internal_revenue_service number release date index number -------------------------------- --------------------------------------------------------- -------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------- id no --------------- telephone number fax number ------------------- -------------------- refer reply to cc ita plr-137244-12 date date in re request for extension of time to file election to capitalize items under sec_266 legend partnership a b c d preparer tax professional date date date month -------------------------------- --------------------- ---------------------------- ---------------------- ----------------------------- ---------------------- --------------------------------- ---------------------- --------------------------- ---------------------- --------------------------- ------------------------- -------------------------- -------------------------- ------------------------------- ------------- plr-137244-12 state ------------ dear ------------- --- this letter is in reply to a private_letter_ruling request dated date filed by partnership partnership requests an extension of time under sec_301_9100-1 of the procedure and administration regulations to file an election under sec_266 of the internal_revenue_code to capitalize carrying charges this request was made in accordance with sec_301_9100-3 partnership is a limited_liability_company organized under the laws of state partnership is treated as a partnership for federal tax purposes all of the outstanding partnership interests of partnership are owned by four nonresident_alien_individual taxpayers a b c and d during the taxable years ending date and date partnership incurred interest property taxes and other carrying charges carrying charges with respect to unimproved and unproductive real_property on its original tax_return for the taxable_year ending date partnership deducted the carrying charges partnership filed an amended_return for the taxable_year ending date on which it capitalized carrying charges on its original tax_return for the taxable_year ending date partnership deducted the carrying charges except for all property taxes paid that year which it capitalized no election was made to capitalize these taxes under sec_266 the original tax returns for the year ending date and date were prepared by preparer the amended_return for the taxable_year ending date was prepared by tax professional partnership relied on preparer to advise it regarding any elections that should be made in computing taxable_income on its federal tax_return for the taxable years ending date and date further taking into account only facts that were known at the time partnership filed its federal tax returns for these taxable years partnership would have made the sec_266 elections to capitalize the carrying charges had partnership been advised by preparer of the tax consequence of failing to make the sec_266 elections no facts have changed since the due_date for making the elections that would make the elections more advantageous to partnership than they would have been if the elections had been timely made partnership engaged tax professional in month during its engagement tax professional informed partnership of the advantages of making an election to capitalize the carrying charges under sec_266 for the taxable years ending date and date further because a b c and d were not aware of a requirement to file federal_income_tax returns and did not timely file federal_income_tax returns for taxable years ending date and date tax professional informed them of the requirement to file federal_income_tax returns a b c and d filed their federal_income_tax returns for taxable plr-137244-12 years ending date and date on date a b c and d's tax returns were prepared by tax professional sec_266 provides that a taxpayer may elect to capitalize amounts paid_or_accrued for certain taxes and carrying charges chargeable to capital_account with respect to property under regulations prescribed by the secretary sec_1_266-1 of the income_tax regulations provides that items enumerated in sec_1_266-1 may be capitalized at the election of the taxpayer thus taxes interest_and_other_carrying_charges with respect to property of the type described in sec_1_266-1 are chargeable to capital_account at the election of the taxpayer notwithstanding that they are otherwise expressly deductible under provisions of subtitle a of the code no deduction is allowable for any items so treated sec_1_266-1 provides that the taxpayer may elect as provided in sec_1 c to treat as chargeable to capital_account either as a component of original cost or other basis for the purposes of sec_1012 or as an adjustment to basis for the purpose of sec_1016 in the case of unimproved and unproductive real_property annual taxes interest on a mortgage and other carrying charges sec_1_266-1 provides that an election with respect to an item described in sec_1_266-1 is effective only for the year in which it is made sec_1_266-1 provides that if the taxpayer elects to capitalize an item or items under sec_266 such election shall be exercised by filing with the original return for the year in which the election is made a statement indicating the item or items which the taxpayer elects to treat as chargeable to capital_account sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when a taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government see sec_301_9100-3 plr-137244-12 a taxpayer is generally deemed to have acted reasonably and in good_faith if the taxpayer requests relief before the failure to make the regulatory election is discovered by the internal_revenue_service see sec_301_9100-3 however the taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested additionally if the taxpayer was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief the taxpayer ordinarily will not be considered to have acted reasonably and in good_faith see sec_301_9100-3 the interests of the government are prejudiced if granting relief would result in taxpayers affected by the election having a lower tax_liability in the aggregate see sec_301_9100-3 in addition the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made is closed by the period of limitations on assessment under sec_6501 see sec_301_9100-3 sec_6501 provides the period of limitations for assessing any_tax imposed by title_26 of the united_states_code including tax attributable to partnership and affected items see 506_us_523 this period runs from the filing_date of a tax_return rather than from the filing_date of a pass-through entity information_return such as a partnership return id in this case a b c and d’s tax returns for the taxable years ending date and date remain open based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly we hereby grant an extension of time for partnership to file the necessary statement indicating the items which partnership elects to treat as chargeable to capital_account for the taxable years ending date and date this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the partnership’s amended returns for the taxable years ending date and date the ruling contained in this letter is based upon information and representations submitted by partnership and accompanied by a penalty of perjury statement executed by the appropriate party further this ruling is null and void should any of partnership’s partners take a position on any return that is inconsistent with the requested relief being granted while this office has not verified any of the materials submitted in support of the request for rulings such material is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion as to whether partnership’s items are properly chargeable to capital_account under sec_266 plr-137244-12 this ruling is directed only to partnership who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to partnership’s authorized representative sincerely roy hirschhorn chief branch office of associate chief_counsel income_tax accounting enclosure copy for sec_6110 purposes
